Name: 2004/665/EC: Commission Decision of 22 September 2004 concerning a baseline study on the prevalence of salmonella in laying flocks of Gallus gallus (notified under document number C(2004) 3512)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  farming systems;  EU finance;  health
 Date Published: 2004-09-30; 2005-10-12

 30.9.2004 EN Official Journal of the European Union L 303/30 COMMISSION DECISION of 22 September 2004 concerning a baseline study on the prevalence of salmonella in laying flocks of Gallus gallus (notified under document number C(2004) 3512) (2004/665/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 19 and 20 thereof; Whereas: (1) Pursuant to Article 4 of Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (2), a Community target should be established for reducing the prevalence of salmonella in populations of laying hens by 12 December 2005. (2) In order to set the target, comparable data on the prevalence of salmonella in the populations of laying hens in Member States should be available. Such information is not available and therefore a special study should be carried out in order to monitor the prevalence of salmonella in laying hens during an appropriate period of time in order to take into account possible seasonal variations. (3) Article 19 of Decision 90/424/EEC laid down that the Community shall undertake, or assist the Member States in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education and training. (4) The study will provide technical information necessary for the development of Community veterinary legislation. In light of the importance to collect comparable data on the prevalence of salmonella in laying hens in Member States, the Community should provide financial assistance to the Member States in the implementation of the specific requirements of the study. It is appropriate to reimburse 100 % of the costs incurred for the laboratory testing, up to a maximum amount per test. (5) Pursuant to Article 3(2), of Council Regulation (EC) No 1258/1999 (3), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (6) A financial contribution from the Community should be granted in so far as the actions provided for are effectively carried out and provided that the authorities furnish all the necessary information within the time limits provided for. (7) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4). (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Objective of the study and general provisions 1. The Community shall undertake a technical study aiming at estimating across the European Union the prevalence of Salmonella spp. in flocks of laying hens (Gallus gallus) for table egg production at the end of their production period (hereafter the study). 2. The results shall be used to set Community targets as provided for in Article 4 of Regulation (EC) No 2160/2003. 3. The study shall cover a one-year period commencing from 1 October 2004. 4. For the purpose of this decision competent authority shall mean the authority or authorities of a Member State as provided for in Article 3 of Regulation (EC) No 2160/2003. 5. For the purpose of paragraph 1, the Commission and the Member States shall cooperate in accordance with Articles 2 to 6. Article 2 Sampling frame 1. Sampling for the purpose of carrying out the study shall be organised by the Member States and shall be performed from 1 October 2004 in holdings containing at least 1 000 laying hens. Where appropriate, smaller holdings shall also be sampled according to the technical specifications referred to in Article 5, focusing preferably on holdings with more than 350 hens. 2. In each selected holding, one flock with hens of the appropriate age shall be sampled. 3. Sampling shall be performed by the competent authority or under its supervision, by bodies to which it has delegated this responsibility. 4. At least 172 holdings shall be sampled in each Member State. However, in Member States where fewer than 172 holdings exist all holdings shall be sampled. In all cases, priority shall be given to the sampling of holdings with more than 1 000 hens. Article 3 Detection of Salmonella spp. and serotyping 1. Detection and serotyping shall take place in national reference laboratories for salmonella. 2. By derogation from paragraph 1, in case the national reference laboratory does not have the capacity to perform all analyses or if it is not the laboratory that performs detection routinely, the competent authorities may decide to designate a limited number of other laboratories involved in official control of salmonella to perform the analyses. These laboratories shall have proven experience of using the required detection method, shall implement a quality assurance system complying with ISO standard 17025, and shall be submitted to the supervision of the national reference laboratory. 3. The detection of Salmonella spp shall be performed in accordance with the method recommended by the Community reference laboratory for salmonella. 4. Serotyping shall be performed according to the Kaufmann-White scheme. Article 4 Collection of data, evaluation and reporting 1. The national authority responsible for the preparation of the yearly national report on the monitoring of salmonella in animals pursuant to Article 9 of Directive 2003/99/EC shall collect and evaluate the results of the detection achieved pursuant to Article 3 on the basis of the sampling frame referred to in Article 2, and shall report its evaluation to the Commission. 2. All relevant data collected for the purpose of the study shall be supplied to the European Food Safety Authority, upon request from the Commission. 3. National aggregated data and results will be made available publicly in a form that ensures confidentiality. Article 5 Technical specifications The tasks and activities referred to in Articles 3 to 4 of this decision shall be performed in conformity with the technical specifications that have been presented at the meeting of the Standing Committee on the Food Chain and Animal Health on 15 July 2004, as published on the Commission website. Article 6 Scope of Community financial assistance 1. The Community shall provide financial assistance for certain costs incurred by the member States for laboratory testing, i.e. bacteriological detection of Salmonella spp. and serotyping of the relevant isolates. 2. The maximum financial assistance from the Community shall be EUR 20 per test for bacteriological detection of Salmonella spp. and 30 EUR for serotyping of the relevant isolates. 3. The financial assistance from the Community shall not exceed the amounts established in Annex I for the duration of the study. Article 7 Conditions of Community financial assistance 1. The financial assistance referred to under Article 6 shall be granted to each Member State provided that the implementation of the study is in conformity with the relevant provisions of Community law, including rules on competition and on award of public contracts, and subject to the conditions provided for in points (a) to (d) being respected. (a) Bringing into force by 1 October 2004, as appropriate the laws, regulations and administrative provisions for implementing the study. (b) Forwarding a progress report covering the first 3 months of the study, at the latest four weeks after the end of the reporting period. (c) Forwarding a final report by 15 October 2005 at the latest on the technical execution of the study accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 October 2004 to 30 September 2005. The evidence as to costs incurred shall contain at least the information set out in the Annex II. (d) Implementing the study effectively. 2. A prefinancing of 50 % of the total amount may be paid at the request of each Member State. 3. Failure to comply with the time limit in subparagraph 1(c), shall imply a progressive and cumulative reduction of the financial contribution by 25 % of the total amount for each delay of 2 weeks from the 15 October 2005. Article 8 Conversion rate for applications in national currency The conversion rate for applications submitted in national currency in month n shall be that of the 10th day of month n+1 or for the first preceding day for which a rate is quoted. Article 9 Application This Decision shall apply from 1 October 2004. Article 10 This decision is addressed to the Member States. Done at Brussels, 22 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 (OJ L 325, 12.12.2003, p. 31). (2) OJ L 325, 12.12.2003, p. 1. (3) OJ L 160, 26.6.1999, p. 103. (4) OJ L 349 of 24.12.1998, p. 1. ANNEX I Maximum Community financial assistance to the Member States (EUR) Member State Amount Austria (AT) 59 368 Belgium (BE) 42 312 Cyprus (CY) 5 412 Denmark (DK) 31 160 Estonia (EE) 4 920 Finland (FI) 55 432 France (FR) 81 672 Germany (DE) 87 412 Greece (EL) 38 048 Hungary (HU) 45 264 Ireland (IE) 28 208 Italy (IT) 70 684 Latvia (LV) 3 280 Lithuania (LT) 3 280 Luxembourg (LU) 3 280 Netherlands (NL) 77 736 Poland (PL) 72 160 Portugal (PT) 28 208 Slovenia (SI) 17 056 Spain (ES) 80 360 Sweden (SE) 34 440 United Kingdom (UK) 71 504 Slovak Republic (SK) 6 560 Czech Republic (CZ) 14 760 Malta (MT) 3 280 Total 965 796 ANNEX II Certified financial report on the implementation of a baseline study on the prevalence of Salmonella spp. in laying flocks of Gallus gallus Reporting period from to Statement on costs subject to Community assistance incurred for the study Reference number of Commission Decision providing financial assistance: Costs incurred related to functions at/by Number of tests Total costs for testing incurred during the reporting period (national currency) Bacteriology for Salmonella spp. Serotyping salmonella isolates Certificate by the beneficiary WE CERTIFY THAT  the above costs were genuine and incurred in connection with the tasks defined in the Decision and were essential to the sound performance of those tasks,  all the documents supporting the costs are available for audit purposes. Date: Person financially responsible: Signature